Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Manner of making claim amendments
Objection is made to claims 5, 6, 7, 8, 13 because the amendment to these claims filed on 10/24/2019 do not comply with the requirements of 37 CFR 1.121(c)(2).  The amendments from “claims” to –claim– the these claims in which a lone “s” was marked by strike-through rather than by double-brackets, were difficult to perceive, as shown below, for example, by claims 5 and 6:

    PNG
    media_image1.png
    101
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    904
    media_image2.png
    Greyscale

Similarly, see also line 2 of claims 7-8 and line 4 of claim 13. 
	Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states, in pertinent part, the “text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”
	Nevertheless, the claim amendments were entered.  Failure to comply with Rule 121(c)(2) in the future may result in non-entry of the offending paper and the setting of a one-month time period for response for correction.

Claim Construction
	The claim-recited term “equivalent diameter” is defined at ¶ [0033] of USP 20200048110 corresponding to this pending application.
	“[R]ing member,” which can be an O-ring, finds support at ¶ [0043] [0026] and Fig.2:

    PNG
    media_image3.png
    852
    719
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    333
    484
    media_image4.png
    Greyscale

The figure also shows outer tube 4 and housing 30.

Objection to Drawings
	Objection is made to Fig. 1A insofar as “R/2” appears to refer to “½ x radius measurement” whereas “R” or “D/2” appears to be more appropriate.  Alternatively, the reference to “R/2” in Fig. 1A may be deleted altogether as it adds little but confusion to an otherwise clear description.  No objection is made regarding Fig. 3A and Fig. 4A. 

Claims Rejections not based on prior art

Claim 1 is directed to an adsorption structure, not to a method of using an adsorption structure to filter any particular phase of matter, such as a gas or mist, vapor, slurry, or liquid, such as water.  The claim to the structure recites a “feed water inflow end” and a “feed water outflow end.”  It is unclear whether recitation of the modifier “feed water” modifying “end” narrows the scope of the structure to only those structures in direct physical contact with “feed water.”  Moreover, it is unclear whether, and if so, in what regard, “feed water” may be distinguished from water per se. 
Claim 5 recites that the “seal material is any one of silicone, epoxy, and acryl.”  It is unclear whether the word “is” should be construed as “consists of.”  If claim 5 is intended to require that the seal material be limited to silicone and only silicone, or to epoxy and only epoxy, or to acryl and only acryl, amendment to “seal material consists of …”  In the meantime, claim 5’s recitation of “is” shall be construed as, “comprises.”
In claim 5, it is unclear whether “acryl” covers any chemical compound having an acryl radical in its chemical structure.  For the time being, acryl will be construed that broadly.
Given the foregoing remarks about claim 5, the seal material limitation of “acryl” shall read on any material sealing properties and comprising a compound having an acryl radical in its chemical structure.

The recitation in claim 9, “different from the ring members (first ring members),” is confusing.   Per claim 8 and 9, it is suggested that in claim 8, each occurrence of “ring members” be changed to “first ring members” and in claim 9, “the ring members (first ring members)” be changed to -- the first ring members 

Claims Rejections based on prior art – §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080190083 to Oshimi in view of USP 20130255238 to Murakami.
USP 20080190083 to Oshimi at Fig. 7 describes an adsorption structure 70 having a filter portion 100, a plurality of flow channels / cells each channel plugged at one end by a seal material 12 and defined by partition walls made of porous ceramic [0056], a water-impermeable outer shell (“metal casing 71”), and a gap-filling seal material 72 embedded to an outside surface of the filter portion.  The length of the outer shell exceeds that of the flow channels.  The end surfaces of the outer tube are not depicted, but it would have been obvious to have manufactured the unit with flat end surfaces, i.e., with end surfaces parallel to each other, to facilitate joinder, e.g., by dint of metal welding, perhaps, with upstream fluid-handling conduits and with downstream fluid-handling conduits, as suggested by USP 20130255238 to Murakami at [0021].

    PNG
    media_image5.png
    720
    1421
    media_image5.png
    Greyscale

s 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080190083 to Oshimi and USP 20130255238 to Murakami, as applied to claim 1 above, further in view of USP 20170197168 to Shibata.
Shibata suggests that at least one end portion of filter portion of Oshimi’s structure have a tapered chamfered portion.

    PNG
    media_image6.png
    290
    511
    media_image6.png
    Greyscale
 

Claims Rejections based on prior art – §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20050272602 to Ninomiya.


    PNG
    media_image7.png
    823
    874
    media_image7.png
    Greyscale

The outer tube / metal shell 330 extends axially beyond the ceramic filter channels. The ends of the outer tube / metal shell form a flat surface.  Given the radially inwardly directed force applied to the sealing material layer by the outer tube ¶ [0293], the interposed sealing material is embedded against the peripheral [0290] radially outwardly facing surface of the filter portion.
Per claim 2, the sealing material 310 extends from one end of the filter portion to the opposite end of the filter portion.  See examiner’s arrow annotation above.
Per claim 5, the sealing material may comprise a binder made from acrylonitrile-butadiene resin.  The claim-recited term, “acryl,” reads on acrylonitrile-butadiene resin insofar as this resin comprises an acryl radical.


Claims 1, 10 are rejected under 35 USC § 103 as obvious over WO2015199017 to Hitachi in view of either USP 20050272602 to Ninomiya or USP 20080190083 to Oshimi
WO2015199017 to Hitachi describes a water treating filter having porous wall ceramic filter portion, and an outer metal water-impermeable shell, but does not appear to describe n interposed sealing material.  Sealing material does not read on filter support 202, for example.
It would have been obvious, however, to have sealed the gap between the honeycomb monolith filter portion and the outer casing with an interposed sealing material, as suggested by USP 20050272602 to Ninomiya or by USP 20080190083 to Oshimi, the discussions of which are found supra.

Claim 6 is rejected under 35 USC § 103 over any one of a) USP 20050272602 to Ninomiya or over b) USP 20080190083 to Oshimi in view of USP 20130255238 to Murakami, or over c) WO2015199017 to Hitachi in view of either USP 20050272602 to Ninomiya or USP 20080190083 to Oshimi, as applied to claim 1 above, further in view of USP 8153073 to Ohno.
The reference describes surface irregularities at the filter portion periphery on the order of 0.1 – 0.5 mm (col 9 lines 46-47) for filter portion square-shaped flowpaths / cells having sides /  equivalent diameters of ~1.21 mm1 (col 10 line 36).  Accordingly, it would have been obvious to have cut and/or smoothed out the peripheral surface of the 

Claim 8 is rejected under 35 USC § 103 over any one of a) USP 20050272602 to Ninomiya or over b) USP 20080190083 to Oshimi in view of USP 20130255238 to Murakami, or over c) WO2015199017 to Hitachi in view of either USP 20050272602 to Ninomiya or USP 20080190083 to Oshimi, as applied to claim 1 above, further in view of either JP2002224505A2 to NGK or JP2016198742A2 to Hitachi.
NGK suggests provision of a ring-shaped sealing member 107 covering the axial and radial ends at each of the upstream and downstream ends of the filter portion of the references discussed above in order to more propyl seal the filter element in the housing, as suggested by NGK. 

    PNG
    media_image8.png
    640
    392
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    326
    262
    media_image9.png
    Greyscale



Claims Not Rejected Over Prior Art
Objection is made to claims 9, 11 – 14 for dependence on a rejected base claims, but would be allowable if presented in independent form and amended to overcome any non-art-based rejections.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 300 cells/in2 -> ~ 17.3 cells / in -> 1.46 mm /cell of which 0.25 mm is cell wall -> 1.21 mm / cell side